DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 3/10/2021 have been entered.  In the amendment, the specification has been amended. 
The formal matters precluding allowance, set forth in the Notice of Practice under Ex parte Quayle in the action dated 1/11/2021, have been addressed. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a LIDAR detector circuit, comprising: an input node to receive a photodetector signal; an output node to generate an output signal indicating a light intensity value of the photodetector signal; and a sample-and-convert circuit including a number of detection channels coupled in parallel with each other between the input node and the output node, each of the detection channels comprising: a single capacitor and a comparator connected in series between the input node and the output node, wherein the single capacitor includes a first plate, includes a second plate coupled to an input of the comparator, and is configured to capture a value of the photodetector signal; a first switch configured to selectively couple the first plate of the single capacitor to receive the photodetector signal at the input node of the detector circuit; and a second switch configured to selectively couple the second plate of the single capacitor to a supply voltage. 
Independent claim 10 recites a LIDAR device, comprising: a photodetector configured to generate a photodetector signal based on received light pulses; a mode selection circuit to receive the photodetector signal and configured to operate in at least a sample mode and a convert mode; and a sample-and-convert circuit including a number of detection channels connected in parallel with each other, each of the detection channels configured to sample a value of the photodetector signal during the sample mode and to hold the sampled value during the convert mode using a single capacitor. 
Independent claim 18 recites a method of determining a light intensity value of a photodetector signal, the method comprising: providing the photodetector signal to a single capacitor having first and second plates; capturing a value of the photodetector signal as a differential voltage across the single capacitor by coupling the first plate of the single capacitor to the photodetector signal and coupling the second plate of the single capacitor to a supply voltage; holding the differential voltage across the single capacitor by isolating the first and second plates from the supply voltage; selecting a digital code word based, at least in part, on a comparison between the differential voltage and a reference voltage; identifying a value of the digital code word closest to a transition point of the comparison; and selecting the identified value of the digital code word as an indication of the captured value. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 10, and as recited in combination in independent claim 18 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Mulder (US 9,362,940), teaches a parallel sample-and-hold circuit for a pipelined ADC including a hold capacitor and switches that can be opened to equalize a voltage of a sample (Title; Abstract; FIG. 2). 
Another prior art reference, Boisvert (US 6,587,143), teaches a correlated double sampler circuit that has a single amplifier and produces a differential output (Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 10, and as recited in combination in independent claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645